05147-AT Document 1-1 Filed 12/17/2



   Court Na1e: Northern District of Geogia
   Division: 1
   Receipt Nu1ber: GAN101126301
   Cashier ID: bgutting
   Transaction Date: 12/18/2828
                       -----
   Payer Malt': YMAN TAYLOR
    CIVIL FILJNG FH- NON-PRISONER
     for: YHNAN TAYLOR
     Case/Party: D-GAH-1-21-CIJ-085147-181
    --------------------
     Allount:       $408.88
    PAPER CH�CK COHVERSION
     Check/tloney Order Hum: 059047833
    ----------------
     Aat rendered: $481.00
    Total .Du.e:     $400.00
    Total Tendered: $400.00
    Change Allta     $0.00


   With a check pay1ent you authorize
   us either to use infor1ation fro•
   your check to 1ake a one-ti1e
   electronic fund transfer fr01 your
   account or to process the pi)'aellt
   as a check transaction. For
   inquirie� or priYa!tl
   info'l'ltltion,call 4�-215-1625
05147-AT Document 1-1 Filed 12/17/2




    Court Maae: Northe:rn District of Geogia
    D1visfom 1
    R�e�pt Hu1ben 6�N108126301
    Cash f>r ll\: �1nthng
    f'ransaction Date: lc/18/2328
    --- --               �-------·-----
           Nall\': Ylll1Atf TAYLOR
                 - ·--
    CIVIL fl J Fl- • H{IM-PRISONE R
     For: ' HNAN TAYl.tJR
     C              • ' : Ir-GAN 1-28-CIJ-005147-901
     A�mt:
                   --- ___
    �;,..,..;... ' ...
            cm L:K COHW.RSlOH
                              t408.�0
                                 .,;,._.,.__________.,.
     Check/No 0Tder Hu�: 859847833
      ut fend1rj ed: 400 00
    T,Jt l Due:      $�08. 80
    Jota T�ndrreti: l400.00
    Chan�, Aat:      �.08

    Iii ha check p•yaent you authorize
    us ei, her tO' UH! · ·or11atiQII froa
    your chec·k tc, aake a one-ti11e
    elet. ,nic fund �Hnsfer f-ro1 yput
    at'tOlrnt or io p.'NIC'ess the_ payuyit
      , a leek ttan�action. For
    111quhie:-- Jlri ·at)'
     info'Mlitinn,cill 48�-215-1625
                               Case 1:20-cv-05147-AT Document 1-1 Filed 12/17/20 Page 3 of 5

JS44 (Rev. 6/2017 NDGA)
The JS44 civil cover sheet and the information conlained herein neither replace nor supplement the filin& and service of pleadin&• or other papers as required by law, except as provided by
local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiatin11: the civil docket record. (SEE INSTRUCTIONS ATTACHED)


I. (a) PLAINTIFF(S)                                                                                DEFENDANT(S) AT 485 47:0227                                             (p)




   (b) COUNTY OF RESIDENCE OF FIRST LISTED                                                       COUNTY OF RESIDENCE OF FIRST LISfED
        PLAINTIFF___________                                                                     DEFENDANT__________
                             (EXCEYI' IN U.S. PLAINTIFF CASES)                                                    (IN U.S. PLAINTIFF CASES ONLY)

                                                                                                   NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND
                                                                                                   INVOLVED

  (C) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND                                         ATTORNEYS                (IFKNOWN)
                                    E-MAIL ADDRESS)




II. BASIS OF JURISDICTION                                                     III. CITIZENSHIP OF PRINCIPAL PARTIES
      (PLACE AN "X" IN ONE BOX ONLY)                                                 (PLACE AN •x� IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
                                                                                                        (FOR DIVERSITY CASES ONLY)

                                                                              PLF      DEF                                 PLF       DEF

D1 U.S. GOVERNMENT             Dl FEDERALQUESTION                           D1       D1 CITIZEN OF THIS STATE             D4       D4       INCORPORATED OR PRINCIPAL
   PLAINTIFF                      (U.S. GOVERNMENT NOT A PARTY)                                                                             PLACE OF BUSINESS IN THIS STATE

Dz u.s. GOVERNMENT             D4 DIVERSITY                                 Dz       Dz      CITIZEN OF ANOTHER STA TED !          D!       INCORPORATED AND PRINCIPAL
   DEFENDANT                      (INDICATE CITIZENSHIP OF PARTIES                                                                          PLACE OF BUSINESS IN ANOTHER STATE
                                   IN ITEM DI)
                                                                             Q Q             CITIZEN OR SUBJECT OF A      D6       D6       FOREIGN NATION
                                                                                             FOREIGN COUNTRY



IV. ORIGIN                 (PLACE AN "X "IN ONE BOX ONLY)

  D10RIGINAL
    PROCEEDING
               D Z REMOVED FROM
                   STATE COURT
                                                 □                                      TRANSFERREDFROM
                                                     lRJ:MANDED FROM D4RJ:INSTATED OR D!ANOTHER DISTRICT
                                                      APPELLATE COURT  REOPENED           (Spocif7 Districl)
                                                                                                               MULTIDISTRICT

                                                                                                               TRANSFER
                                                                                                                             APPEAL TO DISTIUCTJUDGE
                                                                                                             D6LmGATION• D7 FROM MAGISTRATEJUDGE
                                                                                                                             JUDGMENT


    MULTIDISTRICT
  D8LmGATION­
    DIRECT FILE


                   (CITE TIIE U.S. CML STATUTE UNDER WHICH '(OU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE. oo NOT CITE
V. CAUSE OF ACTIONJURISDICTIONAL    STATUTES UNLESS DIVERSITY J




(IF COMPLEX, CHECK REASON BELOW)
   D 1. Unusually large number of parties.                                       D 6. Problems locating or preserving evidence
   D 2. Unusually large number of claims or defenses.                            D 7. Pending parallel investigations or actions by government.
   D 3. Factual issues are exceptionally complex                                 D 8. Multiple use of experts.
   D 4. Greater than normal volume of evidence.                                  D 9. Need for discovery outside United States boundaries.
   D 5. Extended discovery period is needed.                                     Do.     Existence of highly technical issues and proof.



toll OIIJll('t; USE ONLY

RECEIPT Ii _____                      AMOUNTS._______                                 "1'!'1,\'11\(Hff _____              MAU Jl!D(;E (lfP) _______

Jl.l]Gt;,______                       M�G. JUl>GE._______                             NA'l'lll.E QI'   surr_____.         ('AUS!! OF ACUON_______
                                                       /11,_,.,,.,I)
                        Case 1:20-cv-05147-AT Document 1-1 Filed 12/17/20 Page 4 of 5

VI. NATURE OF SUIT
CONTRACT- "0" MONTHS DISCOVERY TRACK
    LJ
    LJ
    U
      I SO RECOVERY OF OVERPAYMENT&
            ENFORCEMENT OF SUDGMENT
                                    (PLACEAN"X"IN ONEBOX ONLY)




      I 52 RECOVERY OF DEFAULTED STIJDENT
           LOANS (Exel. Vetenm)
      m RECOVERY OF OVERPAYMENT OF
           VETERAN'S BENEFITS
                                                  CIVIL RIGHTS- "4" MONTHS DISCOVERY TRACK
                                                          440OTIIER CML RIGIITS
                                                          441VOTING
                                                          442EMPLOYMENT
                                                          443HOUSING/ ACCOMMODATIONS
                                                          445AMERICANS with DISABILrllES- Employment
                                                          446AMERICANS with DISABILITIES • Other
                                                                                                         1
                                                                                                         SOCIAL SECURJTY- "0" MONTHS DISCOVERY
                                                                                                         TRACK
                                                                                                                861IDA (l395ff)
                                                                                                                862 BLACK LUNG ( 923)
                                                                                                                863DIWC ( 405(g))
                                                                                                                863DIWW ( 405(g))
                                                                                                                864 SSID TITLE XVI




                                                                                                         1
                                                          448EDUCATION                                          865 RSI ( 405(g))


    §
CONTRACT- "4" MONTHS DISCOVERY TRACK
      110 INSURANCE
      120MARINE
      130MILLl!R ACT
                                                  IMMIGRATION- "O" MONTHS DISCOVERY TRACK
                                                        462 NATURALIZATION APPLICATION                   IBff
                                                                                                         FEDERAL TAX SUITS - "4" MONTHS DISCOVERY

                                                                                                                   870 TAXES (U .S. Plaintiff or Defendant)
      140 NEGOTIABLE INSTRUMENT                         465 OIBER IMMIGRATION ACTIONS                      LJ      871IRS .1l!IRI) PARTY 26 use 7609
      151 MEDICARE ACT
                                                  PRISONER PETITIONS· "0" MONTHS DISCOVERY               OTHER STATUTES· "4" MONTHS DISCOVERY
    �160 STOCKHOLDERS' SUITS
      190 OIBER CONTRACT                          TRACK                                                  TRACK
      195CONTRACT PRODUCT LIABIUTY                - 463HABEAS CORPUS- AlienDetainee                                375FALSE CLAIMS ACT
       196 FllANCHISE                                    510 MOTIONS TO VACATE SENTENCE                            376 Qui Tam 31use 3729(1)
                                                         530 HABEAS CORPUS                                         400 STA TE REAPPORTIONMENT
REAL PROPERTY - "4" MONTHS DISCOVERY                   � 535HABEAS CORPUS DEATH PENALTY                            430 BANKS AND BANKING
TRACK                                                    540 MANDAMUS& OTiiER                                      450COMMERCE/ICC RATES/ETC.
-     210LAND CONDEMNATION                               550CML RIGIITS- Filod Prose                               460DEPORTATION


                                                                                                              §
      220 FORECLOSURE                                    555PRISON CONDmON (S) - Filod Pro so                      470 RACKETEER INFLUENCED AND CORRUPT
      230RENT LEASE& EJEClMENT
     �240 TORTS TO LAND
                                                      LJ 560 CML DETAINEE: CONDmONS OF                                  ORGANIZATIONS
                                                             CONFINEMENT                                           480CONSUMER CREDIT
      245TORT PRODUCT LIABILITY                                                                                    490CABLE/SATEUJTE TV
      290ALL OTIIER REAL PROPERTY                 PRISONER PETITIONS - "4" MONTHS DI OVERY                         890 OTIIER STATUTORY ACTIONS
                                                  TRAC                                                             891AGRICULTURAL ACTS
TORTS - PERSONAL INJURY - "4" MONTHS                                                                               893ENVIRONMENTAL MATTERS
DISCOVERY TRACK
        310AIRPLANE
                                                      □  550 CML RIGIITS - Filed by Counsel
                                                         m PRISON CONDmON (S)- Filod by Counsel
                                                                                                              �    895 FREEDOM OF INFORMATION ACT
                                                                                                                   899 ADMINISTRATIVE PROCEDURES ACT/
        31S AIRPLANE PRODUCT LIABILITY            FORFEITURE/PENALTY· "4" MONTI-IS DISCOVERY                            REVIEW OR APPEAL OF AGENCY DECISION
        320ASSAULT, LIBEL& SLANDER                TRACK                                                       LJ   950CONSTITUTIONALITY OF STATE STATUTES
        330FEDERAL EMPLOYERS' LIABILITY           � 625 DRUG RELATED SEIZURE OF PROPERTY
        340MARINE                                        21use 881                                                        TES • "8" MONTHS DISC               y
        345MARINE PRODUCT LIABILITY                   LJ
                                                    690OTIIER
        350 MOTOR VEIDCLE
        355 MOTOR VEIDCLE PRODUCT LIABIUTY        LABOR· "4" MONTHS DISCOVERY TRACK
        360 OTIIER PERSONAL INJURY                    0 710FAIRLABOR STANDARDS ACT
                                                                                                         OTHER STATlITES • "O" MONTHS DISC VERY

    B
        362PERSONAL INJURY - MEDICAL                    720LABOR/MGMT. RELATIONS
            MALPRACTICE                                 740RAILWAY LABOR ACT
        365PERSONAL INJURY - PRODUCT LIABIUTY        � 751 FAMILY and MEDICAL LEA VE ACT                           896 ARBITRATION
        367PERSONAL INJURY -HEALTHCARE/                 790OIBER LABOR UTIGATION                                        (Confinn /Vacato/Order/ Modify)
             PHARMACEUTICAL PRODUCT LIABIUTY            791 EMPL RET. INC. SECURITY ACT
    LJ  368ASBESTOS PERSONAL INJURY PRODUCT
             LIABIUTY                              ERTY RIGHTS· "4" MONTI;IS DISCOVE RY
                                                  �
TORTS - PERSONAL PROPERTY - "4" MONTHS
                                                                                                         * PLEASE NOTE DISCOVERY
                                                           820COFYRIGIITS
DISCOVERY TRACK                                            840TRADEMARK                                    TRACK FOR EACH CASE TYPE.
    BB  370OTHER FRAUD
        371TRUTH IN LENDING
        380OTiiER PERSONAL PROPERTY DAMAGE
        385PROPERTY DAMAGE PRODUCT LIABIUTY
                                                  m
                                                         RTY RIGHTS· "8" MONTHS DISCOVERY

                                                  � IJ0PATENT
                                                                                                           SEE LOCAL RULE 26.3

                                                      0
                                                     835PATENT-ABBREVIATED NEW DRUG
 ANKRUPTCY - "0" MONTI!             RY TRACK             APPLICATIONS (ANDA)- a/'r.Ja
      422APPEAL 28use 158                                Hatch-Waxman cases
      423WITHDRAWAL 28USC 157




VII. REQUESTED IN COMPLAINT:
   □                                                                        ------------
                  □ □
        CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23            DEMANDS
JURY DEMAND          YES       NO   (CHECK YES ONLY IF DEMANDED IN COMPLAINT)



VIII. RELATED/REFILED CASE(S) IF ANY
         JUDGE___________                                               DOCKET NO.________
CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES:                        (CHECK APPROPRIATE BOX)
    U 1. PROPERTY INCLUDED lN AN EARLIER NUMBERED PENDING SUIT.
    LJ 2. SAME ISSUE OF FACT OR ARISES OUT OF TIIE SAME EVENT OR TRANSACTION lNCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
    LJ J. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
    LJ 4. APPEALS ARISING OUT OF 11fE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME
            BANKRUPTCY JUDGE.
    LJ 5,   REPETITIVE CASES FILED BY PRO SE LITIGANTS.
    LJ 6,   COMPANION OR RELATED CASE TO CASE(S) BEING SJMUL TANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):




    LJ 7,   EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.                                             ,WHICH WAS
            DISMISSED. Thia caseUIS      LJ
                                        JS NOT (check one box} SUBSTANTIALLY THE SAME CASE.




 SJGNA TURE OF AITORNEY OF RECORD                                                              DATE
           Case 1:20-cv-05147-AT Document 1-1 Filed 12/17/20 Page 5 of 5




                                                  PRIORITY MAIL
                                               FLAT RATE ENVELOPE
            PRESS FIRMLY TO SEAL                POSTAGE REQUIRED




  Y®
              PRIORITY�                           � UWTFDST4TES
                                                         POSTIJL SERVICE e
                                                                               'l
            I *MAfL*                                  VISIT US AT USPS.COM•
                                                      ORDER FREE SUPPLIES ONLINE



                         \./C....fV\ w- � or
             FROM:
  ly).*
  s.
                         tS\S �                 \Yt



                           (JoAe�lo�, 6()-
                               3--0 z 3 0                OZOZ l I

frlge.
                           TO:




  lckup,


             .Label 228, March 2016    FOR DOMESTIC AND INTERNATIONAL USE




                      L                                                            _J
